Citation Nr: 1623944	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  14-03 474	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability. 

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Marcia L. Moellring, Esq. 


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to February 1973, to include service in the Republic of Vietnam.  Among his awards and decorations was a Combat Action Ribbon.  

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) St. Louis, Missouri.  An October 2010 rating decision denied service connection for bilateral hearing loss and bilateral knee disability.  During the course of the appeal, the RO granted service connection for left ear hearing loss and assigned a noncompensable rating in a March 2015 rating decision.  The Veteran timely appealed both rating decisions.  

The Board notes that the Veteran changed his representative from the Disabled American Veterans to Marcia L. Moellring in July 2015 without limitations during the pendency of the appeal.  As such, Marcia L. Moellring is recognized as the current representative for all issues on appeal. 

In an October 2015 statement, the Veteran, through his attorney, requested a copy of his claims file.  The VA's Records Management Center acknowledged the request in a letter later that month, but incorrectly noted that the Veteran requested only a September 2015 VA examination report.  Further, there is no indication upon review of the file that he had been provided with the requested records.  As the claims are being remanded herein, there is no prejudice to the Veteran in referring his FOIA request to the agency of original jurisdiction (AOJ) for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Veteran requested a BVA hearing in his March 2015 Notice of Disagreement, regarding the claim for an initial compensable rating for left ear hearing loss.  In April 2015, the Veteran requested a hearing before the Board in Washington, DC.  Following issuance of the June 2015 statement of the case, the Veteran filed a substantive appeal with no hearing requested in July 2015.  However, in an October 2015 statement, the Veteran's attorney requested a videoconference hearing and did not limit the request to any specific issue on appeal.  

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  Therefore, the Veteran should be scheduled for a video conference hearing at the RO.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board via video conference at the local office in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

